 1

 2

 3

 4

 5

 6

 7                               IN THE UNITED STATES DISTRICT COURT

 8                                 EASTERN DISTRICT OF CALIFORNIA

 9

10   UNITED STATES OF AMERICA,                       )   CASE NO. 2:14-CR-0239 GEB
                                                     )
11                                Plaintiff,         )   ORDER GRANTING THE UNITED STATES’S
                                                     )   MOTION FOR DEFAULT JUDGMENT AND
12                          v.                       )   FORFEITURE OF BOND OF $185,000 CASH
                                                     )   BOND POSTED FOR DEFENDANT KENNETH
13   KENNETH TAM,                                    )   TAM
                                                     )
14                                                   )
                                  Defendant.         )
15                                                   )
                                                     )
16                                                   )

17          The Court has reviewed the late-filed response and motion by the United States seeking an Order
18 of default and entering an order of final judgment of forfeiture against the $185,000 cash bond posted on

19 behalf of defendant Kenneth Tam in Case No. 2:14-cr-0239 GEB.

20          Having considered the motion and the factors applicable to this determination, IT IS HEREBY
21 ORDERED that:

22          1. The United States is granted leave to file a late response to the Court’s Order of March 25,
23             2019;
24          2. Pursuant to 18 U.S.C. § 3146(d) and Rule 46(f) of the Federal Rules of Criminal Procedure,
25             the government’s motion is GRANTED;
26          3. The Court finds that defendant Tam failed to appear for court proceedings in this case on July
27             31, 2015, and September 28, 2015, in violation of Condition Number 1 of his release
28             conditions – accordingly, the cash bond of $185,000 posted on his behalf, Docket No. 73, is
 1      declared in default and shall be forfeited pursuant to Rule 46(f)(1); AND

 2   4. Pursuant to 18 U.S.C. § 3146(f) a final judgment of forfeiture is hereby ENTERED as to the

 3      $185,000 cash bond paid to the Clerk of the Court in this case on behalf of defendant

 4      Kenneth Tam and those forfeited funds are payable to the crime victims fund.

 5   Dated: April 18, 2019

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
